Name: Council Regulation (EEC) No 1900/80 of 15 July 1980 amending for the second time Regulation (EEC) No 564/80 laying down general rules on distillation operations for table wines for which the delivery contract must be approved before 15 April 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 185/2 Official Journal of the European Communities 18 . 7 . 80 COUNCIL REGULATION (EEC) No 1900/80 of 15 July 1980 amending for the second time Regulation (EEC) No 564/80 laying down general rules on distillation operations for table wines for which the delivery contract must be approved before 15 April 1980 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 459/80 (2 ), and in particular Article 15 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 564/80 ( 3 ), as amended by Regulation (EEC) No 1293/80 (4 ), by providing that certain table wine distillation operations should be carried out in two phases , set certain closing dates for the conclusion of delivery contracts under the second phase and for their approval by intervention agencies as well as for the course of distillation operations ; whereas the delivery contracts concluded relate to a quantity which is still slightly lower than that needed to stabilize the market ; whereas the said dates should therefore be deferred , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 564/80 shall be amended as follows :  in the second indent of Article 1 ( 1 ) the date '1 July 1980 ' shall be replaced by the date ' 19 July 1980 ',  in Article 2 ( 1 ) the date '25 July 1980 ' shall be replaced by the date ' 13 August 1980 ',  in Article 7 the date '31 August 1980' shall be replaced by the date '30 September 1980 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1980 . For the Council The President J. SANTER (') OJ No L 54 , 5 . 3 . 1979 , p. 1 . ( 2 ) OJ No L 57, 29 . 2 . 1980 , p. 32 . ( 3 ) OJ No L 62, 7 . 3 . 1980 , p . 1 . ( «) OJ No L 132, 29 . 5 . 1980 , p . 29 .